*528Under the terms of the applicable lease, lessee ExxonMobil owed lessor 4201 Webster no duty to maintain the sidewalk where plaintiff fell (cf. Collado v Cruz, 81 AD3d 542 [2011]), and the record refutes 4201 Webster’s argument that it was physically excluded from the property. The sidewalk where plaintiff fell was not under ExxonMobil’s control. Any lease obligation to maintain it was not in effect insofar as the parties were still in the preliminary period.
We have considered the remaining arguments and find them unavailing. Concur — Andrias, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.